In re Woodland, Terry; — Plaintiff(s); applying for supervisory and/or remedial writs and writ of mandamus; to the Court of Appeal, First Circuit, No. KW89-1951; Parish of East Baton Rouge, Nineteenth Judicial District Court, Div. “A”, No. 8-79-342.
The relator represents that the district court has failed to act timely on a motion for production of documents he claims to have filed on or about March 14, 1988. If relator’s representation is correct, the district court is ordered to consider and act on the motion.